 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 461 
In the House of Representatives, U. S.,

November 2, 2009
 
RESOLUTION 
Honoring Sentinels of Freedom and commending the dedication, commitment, and extraordinary work of the organization. 
 
 
Whereas in 2003, Sentinels of Freedom, based in San Ramon and Danville, California, was established; 
Whereas the mission of Sentinels of Freedom is to provide life-changing opportunities for men and women who served in the Unites States Armed Forces and who have suffered severe injuries; 
Whereas the Sentinels of Freedom Scholarship Foundation was created to benefit qualified veterans severely injured in the line of duty on or after September 11, 2001; 
Whereas Sentinels of Freedom provides four-year scholarships that help veterans to become self-sufficient; 
Whereas scholarship recipients receive support to enroll in school, find and maintain a job, and obtain housing; 
Whereas Sentinels of Freedom organizes teams of local volunteers that provide mentoring and moral support for scholarship recipients; 
Whereas Sentinels of Freedom has excelled in providing assistance to veterans; and 
Whereas thanks to Sentinels of Freedom, 39 veterans have benefitted from scholarships and many more will in the coming years: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors Sentinels of Freedom; 
(2)commends Sentinels of Freedom’s dedication and commitment to the brave men and women who have served the United States; and 
(3)praises Sentinels of Freedom for its extraordinary work for the well-being of the Nation’s veterans. 
 
Lorraine C. Miller,Clerk.
